DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Invention I in the reply filed on 05/01/2020 is acknowledged.  This application is in condition for allowance except for the presence of claims 8-13 directed to Invention II non-elected without traverse.  Accordingly, claims 8-13 are been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS 8-13: CANCELLED


Allowable Subject Matter/Reasons for Allowance
Claims 1-7 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “simultaneously etching the organic planarization layer and the metal liner until all portions of the metal liner perpendicular to the substrate have been removed from the semiconductor structure, wherein only portions of the metal liner parallel to the substrate remain in contact with the bottom epitaxially grown source/drain region and annealing the semiconductor structure to form a metal silicide layer from the portions of the metal liner in contact with the bottom epitaxially grown source/drain region, wherein only a bottom surface and sidewalls of the metal silicide layer are in direct contact with the bottom epitaxially grown source/drain region,” in the combination required by the claim.
With regard to claim 14, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “simultaneously etching the organic planarization layer and the metal liner until all portions of the metal liner perpendicular to the substrate have been removed from the semiconductor structure, wherein only portions of the metal liner parallel to the substrate remain in contact 
Claims 2-7 and 15-20 are allowed by virtue of its dependencies on claim 1 and claim 14 respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balakrishnan et al. [US 2017/0186742 A1] teaches a semiconductor device with metal fill and an ILD layer wherein the ILD layer is etched.  Balakrishnan et al. does not simultaneously etching the organic planarization layer and the metal liner until all portions of the metal liner perpendicular to the substrate have been removed from the semiconductor structure.
Baars et al. [US 8,742,510 B2] teaches a semiconductor device with oxide layer over the source/drain region which etch in order to form an electrical connection to the source/drain region. Baars et al. does not simultaneously etching the organic 
Suvarna et al. [US 10,157,794 B1] discloses a semiconductor device with an epitaxial source/drain region.  A metal layer and a spacer layer are formed over the source/drain region.   Suvarna et al. does not simultaneously etching the organic planarization layer and the metal liner until all portions of the metal liner perpendicular to the substrate have been removed from the semiconductor structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891